        Case 2:21-cv-00429-LMA-MBN Document 18 Filed 04/12/21 Page 1 of 3




MINUTE ENTRY
AFRICK, J.
April 12, 2021
JS-10 00:10

                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


MARZENA WEBSTER                                                       CIVIL ACTION

VERSUS                                                                      No. 21-429

UNIFIRST CORPORATION, ET AL.                                               SECTION I

                                        ORDER

         On this date, the Court held a telephonic status conference in this matter with

counsel for all parties participating. The Court discussed with counsel plaintiff

Marzena Webster’s (“Webster”) pending motion to remand,1 which was submitted

without opposition on April 7, 2021. Webster argues therein that the defendants have

not carried their burden to show that the amount in controversy exceeds $75,000, as

required to establish diversity jurisdiction under 28 U.S.C. § 1332(a). Further, in the

event that the Court grants the motion to remand, Webster also asks that the Court

order the defendants to “pay Plaintiff just costs and attorney fees pursuant to 28

U.S.C. § 1447(c).”2 The Court grants the unopposed motion for remand but denies

the motion for costs and attorneys’ fees.

         When considering a motion to remand a case in which the state-court

complaint does not include a specific monetary demand, the removing party “must



1   R. Doc. No. 13.
2   Id. at 2 ¶ 4.
        Case 2:21-cv-00429-LMA-MBN Document 18 Filed 04/12/21 Page 2 of 3




establish by a preponderance of the evidence that the amount in controversy exceeds

$75,000.” Manguno v. Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir.

2002). “This requirement is met if (1) it is apparent from the face of the petition that

the claims are likely to exceed $75,000, or, alternatively, (2) the defendant sets forth

‘summary judgment type evidence’ of facts in controversy that support a finding of

the requisite amount.” Id. (quoting Simon v. Wal-Mart Stores, Inc., 193 F.3d 848, 850

(5th Cir. 1999)).

         Here, neither option is satisfied. First, it is not apparent from the face of the

state-court petition that Webster’s claims likely exceed $75,000 in value. The petition

states that Webster “was traversing the café area of” a Target store when, “due to

uneven floor mats or some other tripping hazard, she fell to the ground and sustained

injuries.”3 It does not elaborate on the types of injuries Webster sustained, nor does

it plead a specific dollar amount—in accordance with La. Code Civ. Proc. 893(A)(1).

Accordingly, it is not “apparent from the face” of Webster’s petition that her claim

exceeds $75,000 in value. Manguno, 276 F.3d at 723.

         Second, the defendants have failed to set forth “‘summary judgment type

evidence’ of facts in controversy that support a finding of the requisite amount.” Id.

(quoting Simon, 193 F.3d at 850). Indeed, they did not even file a response in

opposition to Webster’s motion to remand. Further, during the status conference held

today, the Court asked counsel for the defendants whether they had any evidence

showing that the amount in controversy exceeds $75,000, to which counsel answered



3   R. Doc. No. 1-1, at 3 ¶ III.

                                             2
        Case 2:21-cv-00429-LMA-MBN Document 18 Filed 04/12/21 Page 3 of 3




that he had none. In the absence of such evidence, the Court cannot find by a

preponderance of the evidence that the amount in controversy is met in this case.

Therefore, the Court grants the motion to remand, as ordered below.

         However, the Court denies Webster’s motion for costs and attorneys’ fees.

Although it is not clear from the face of the state-court petition that the amount in

controversy exceeds $75,000 in this case, the Court cannot conclude that the

defendants lacked an “objectively reasonable basis for removal.” Admiral Ins. Co. v.

Abshire, 574 F.3d 267, 280 (5th Cir. 2009) (quoting Martin v. Franklin Capital Corp.,

546 U.S. 132, 136 (2005)). The Court will therefore exercise its discretion to deny

Webster’s motion for costs and attorneys’ fees.

         Accordingly,

         IT IS ORDERED that Webster’s motion to remand is GRANTED; the above-

captioned matter is REMANDED to the Twenty-First Judicial District Court,

Tangipahoa Parish, Louisiana.4

         IT IS FURTHER ORDERED that Webster’s motion for costs and attorneys’

fees is DENIED.

         New Orleans, Louisiana, April 12, 2021.



                                         _______________________________________
                                                 LANCE M. AFRICK
                                         UNITED STATES DISTRICT JUDGE




4   See R. Doc. No. 1, at 1 ¶ 1 (providing the state-court case name and number).

                                            3
